Exhibit 10.1

PORT OF KODIAK

TERMINAL OPERATION CONTRACT

(Piers II and III)

City of Kodiak and Horizon Lines of Alaska, LLC

City Contract 217719

This Terminal Operation Contract made and entered into as of March 1, 2015, by
and between the City of Kodiak, Alaska, an Alaska municipal corporation
(“City”), and Horizon Lines of Alaska, LLC, a limited liability company
organized under the laws of state of Delaware (“Operator”).

W I T N E S S E T H

WHEREAS, the parties desire to enter into a Terminal Operation Contract and
Operator is willing and able to perform the services; and

WHEREAS, the Operator and the City have entered into a Preferential Use
Agreement and a Warehouse Lease Agreement, both dated March 1, 2015, which
together with this Contract provide for Operator’s use and occupancy of
facilities at Port of Kodiak Piers II and III, and the City agrees that it is in
the best interest of the public for the Operator to provide services for the
Port of Kodiak at Piers II and III; and

WHEREAS, Operator has agreed in the Preferential Use Agreement to install a 100
foot gauge crane for use on Pier III and to make a minimum number of container
vessel calls at Pier III annually, and leases all storage areas, marshalling
yard and buildings at Pier III, and it is therefore appropriate that Operator be
the exclusive provider of stevedoring and terminal services at Pier III.

NOW, THEREFORE, in consideration of premises, and the terms, covenants,
conditions, and agreements herein contained and further stated in the Warehouse
Lease Agreement and Preferential Use Agreement, the Operator and the City hereby
agree as follows:

1. Term.

A. Pier III. With regard to Operator’s services at Pier III, this Contract shall
continue in effect for the term of the Preferential Use Agreement.

B. Pier II. With regard to Operator’s services at Pier II:

1. Initial Term. The term of this Contract shall commence on March 1, 2015, and
shall continue in full force and effect until midnight February 28, 2025, unless
earlier terminated pursuant to the terms of Paragraph 13 below.

2. Renewal Terms. This Contract may be renewed for two consecutive additional
five-year terms (each a “Renewal Term”) by mutual agreement of the parties. At
least ninety (90) days prior to the expiration of the term then in effect, the
Operator shall provide written notice to the City of its desire to renew or not
renew this Contract for the next succeeding Renewal Term. The City will then
reply to the Operator within fifteen (15) days whether it wishes to renew this
Contract. If both parties agree to renew this Contract, they shall then enter
good faith negotiations to address any modifications to this Contract requested
by either party. The failure of the parties to agree upon a renewal of this
Contract shall cause this Contract to terminate at the end of the current Term.

 

Page 1 of 9



--------------------------------------------------------------------------------

2. Facilities. The City will make available to the Operator those certain
terminals and adjacent properties at Piers II and III, as depicted in Exhibit A
to this Contract (the “Facilities”). The City shall have the right to make
additions, alterations, or improvements to the Facilities which do not impede
Operator’s access to or use of the Facilities.

3. Terminal Operator Services. Subject to the foregoing and to any future
modifications or revisions of the Preferential Use Agreement, the Operator
agrees to perform Stevedoring and Cargo Terminal Services at the Facilities in a
prompt, efficient, prudent, and economical manner including the provision of all
clerical personnel, laborers, and supervision necessary to perform such
Stevedoring and Cargo Terminal Services.

A. Exclusive and Non-Exclusive Rights

(1) Horizon Lines Vessels. The Operator shall have the exclusive right to
perform Stevedoring of vessels and Cargo Terminal Services twenty-four
(24) hours per day, seven (7) days per week on Horizon Lines vessels and
associated cargo at the Facilities. Horizon Lines vessels include ships, barges,
or other watercraft which are owned, operated, or chartered by or for Horizon
Lines or any affiliated or related company, or which are used in connection with
any of Horizon Lines’ freight operations, or a vessel owned or operated by an
entity with which Horizon Lines has a connecting carrier, consortium, or
rationalization agreement, if, and to the extent that, said vessel is carrying
cargo on Horizon Lines’ behalf.

(2) Non-Horizon Lines Vessels at Pier II

(a) The City shall have the planning and management responsibility in
accommodating any non-Horizon Lines vessels at Pier II, including the planning
and assignment of berthing and cargo staging/storage space and the rearrangement
or relocation of other customers’ berthing and cargo staging/storage space at
Pier II.

(b) The Operator shall have a non-exclusive right to perform Stevedoring of
vessels and Cargo Terminal Services twenty-four (24) hours per day, seven
(7) days per week on all non-Horizon Lines vessels at Pier II.

(3) Non-Horizon Lines Vessels at Pier III

(a) Subject to (3)(b) below, the Operator shall have the exclusive right to
perform Stevedoring and Cargo Terminal Services for non-Horizon Lines vessels at
Pier III.

(b) The Operator and City agree to cooperate and collaborate in good faith in
accommodating any non-Horizon Lines vessels at Pier III under the City’s
secondary berthing rights in the Preferential Use Agreement, including the
planning and assignment of berthing and cargo staging/storage space and the
rearrangement of Horizon Lines’ cargo staging/storage space at Pier III,
provided Operator’s Stevedoring and Cargo Terminal Services for Horizon Lines
vessels are not unreasonably altered or disrupted.

(4) Exemptions. Unless services are requested, the following vessels are exempt
from using the services of the Operator: vessels of the Alaska Marine Highway
System, vessels in port at the invitation of the City for special occasions
where the ship will be open to the public, U.S. flagged government vessels,
including university research

 

Page 2 of 9



--------------------------------------------------------------------------------

vessels, and vessels seeking fuel or other services from Harbor Enterprises dba
Petro Marine Services and North Pacific Fuel aka Petro Star. Commercial fishing
vessels, catcher-processors and fish processors, and cargo vessels under 300’
are also exempt, unless loading or unloading commercial freight or hazardous
materials. For this purpose, commercial freight means cargo transported on a
vessel under a bill of lading.

(5) Use of Vessels’ Gear. It is recognized that some vessels carry on-board
cranes or other vessel’s gear for the discharging or loading of cargo. In the
interests of safety and expeditious handling of cargo, it is agreed that
vessel’s cranes or vessel’s gear may be used for the discharge or loading of
cargo at Pier II unless, in the City’s opinion the vessel’s cranes are not
suitable for the handling of such cargo.

B. Stevedoring. For the purpose of this Contract, the term “Stevedoring” is
defined to include the following vessel loading and discharging functions:

(1) Perform the stowage of cargo on board vessels in accordance with
instructions received from their masters or their designated representatives.

(2) Discharge cargo or containers from vessels and transport the cargo or
containers to a place of rest in the Facilities.

(3) Transport cargo or containers from a place of rest in the Facilities and
load and stow cargo or containers onto the vessels.

(4) Lash and unlash cargo on vessels.

(5) Open and close hatches and cells.

(6) Plug and unplug shipboard electrical reefer receptacles if necessary to the
extent not performed by the vessels.

(7) Check and tally containers and container seals and cargo.

(8) Spot vessels and handle lines as may be required.

(9) Bill, receive, or attempt to collect and, where applicable, remit to the
City, all charges incurred under the applicable Port of Kodiak Tariff by
persons, vessels, or cargo utilizing Port facilities or services subject to this
Contract.

C. Cargo Terminal Services. For the purpose of this Contract, the term (“Cargo
Terminal Services” is defined to include the following functions:

(1) Transport empty and loaded containers within the Facilities.

(2) Receive and deliver empty or loaded containers or chassis.

(3) Perform all necessary housekeeping services.

(4) Furnish all security at Pier III, for commercial cargo vessels, in
accordance with a U.S. Coast Guard approved facility security plan, except for
cruise ship operations.

(5) Visually inspect the condition of containers and cargo discharged from
vessels at the Facilities, reporting to the vessels’ masters or agents any
damage or defects noted.

(6) Prepare daily reports reflecting the movement of containers or cargo.

 

Page 3 of 9



--------------------------------------------------------------------------------

(7) Provide expeditious movement of containers and cargo.

(8) Perform such other duties as are reasonable in such operations and as
negotiated between the parties involved.

4. Definition of Vessel. For the purpose of this Contract, the term “vessel”
shall mean and include every type of self propelled or non-self propelled
vessel, including without limitation barges, container vessels, break-bulk
vessels, and combinations of break-bulk and container vessels, and all other
types of cargo or passenger vessels.

5. Operator’s Equipment. The Operator will provide all equipment necessary to
perform the services required by this Contract.

6. Public Berth. It is agreed that the berths and facilities as above mentioned
are public berths and subject to the provisions of the Preferential Use
Agreement regarding Pier III shall be made available to and are available to all
types of vessels that may wish to load or unload without discrimination in favor
of or against any vessel, shipper, or consignee; provided, however, that the
City at its option may determine that a given vessel is unsuitable for servicing
at the berth and may prohibit the berthing of such vessel or alternatively may
require the owner of such vessel to post such bond as the City may deem
appropriate in the circumstances. Nothing contained herein is to be deemed to
allow the berthing or transit of cargo which is prohibited by any applicable law
including without limitation explosives or other dangerous commodities.

7. Services by Other Persons at Pier II. A person other than Operator may
provide Stevedoring or Cargo Terminal Services at Pier II only under the
following conditions.

A. Such other person may provide Stevedoring or Cargo Terminal Services only in
accordance with the terms of a written contract between the City and such other
person. The City will provide a copy of such contract to the Operator.

B. If any term of such contract between the City and such other person to
provide Stevedoring or Cargo Terminal Services at Pier II is more favorable to
such other person than the terms of this Contract are to the Operator, the
Operator may elect to adopt any or all of such more favorable terms under this
Contract, commencing as of the date on which the contract with such other person
becomes effective.

C. A contract between the City and any other person to provide Stevedoring or
Cargo Terminal Services at Pier II shall require that if there exists a labor
organization which represents a majority of the individuals living in or around
Kodiak, Alaska who earn their livelihood as stevedores or longshoremen, such
other person shall make reasonable good-faith efforts to negotiate a collective
bargaining agreement with said labor organization for the provision of the
Stevedoring and Cargo Terminal labor under the contract.

8. Compensation to City. As and for compensation to the City, the City shall be
entitled to all income derived from wharfage, dockage, and sale of water. All
such sums shall be a charge against the vessel or cargo, as the case may be, and
shall be collected by the Operator and remitted by the Operator to the City.
Such remittances shall be accompanied by appropriate itemized documentation.
Charges shall be paid by the Operator to the City within ninety (90) days after
the first billing to the vessel or cargo, as the case may be or within ten
(10) working days of receipt of payment by the Operator, whichever is less,
provided that credit terms shall be those chosen by the Operator. All such
billings to the vessels and cargo will be itemized for services rendered by the
Operator and shall be made promptly after performance of those services.

 

Page 4 of 9



--------------------------------------------------------------------------------

9. Compensation to Operator. The Operator shall be entitled to keep all other
charges (including charges for electrical energy, storage, and the movement of
cargo) authorized and fixed in accordance with the applicable Port of Kodiak
Tariff. The Operator shall be bound by any future modification or amendments of
the Port of Kodiak Tariff; provided, however, the City shall not alter the
credit terms of the tariff during the term of this Contract. When charges
involve stevedoring or other labor services based upon an hourly wage rate, then
the Operator may add to the total applicable labor charge an administrative fee
not exceeding thirty percent (30%) and shall collect such fee from the person or
vessel requiring the services in question. In no event, however, shall the
Operator charge or collect an administrative fee with respect to any portion of
its labor costs which are based upon or derived from wage rates exceeding those
applicable to similar work under contracts or agreements subject to the
Davis-Bacon Act. If, on the date of execution of this Contract, there exists a
labor organization which represents a majority of the individuals living in or
around Kodiak, Alaska who earn their livelihood as stevedores or longshoremen,
then the Operator shall make reasonable good-faith efforts to negotiate a
collective bargaining agreement with said labor organization for the provision
of stevedoring labor services under this Contract.

10. Indemnification.

A. The Operator shall indemnify and hold harmless the City and its elected and
appointed officials, employees, agents, and servants from any and all losses,
expenses, damages, demands, and claims by any person in connection with or
rising out of any injury (including death) to persons or in connection with
damage to property or the natural environment, sustained in whole or in part as
a result of the Operator’s occupancy and maintenance of the Facilities, and/or
exercise of its rights under this Contract or the Operator’s breach of this
Contract. The Operator shall defend all suits and actions brought against the
City and any of its elected or appointed officials, employees, agents or
servants from any such injury or damage and shall pay all damages, costs, and
expenses, including attorney’s fees incurred in connection with the suits or
actions. The only exception to this indemnity provision shall be for claims
resulting from the negligence, gross negligence, or willful misconduct of the
City or its employees, agents, or servants, and for claims resulting from an act
or omission of a third party, with respect to which the Operator’s obligations
under this paragraph shall be limited to that portion of any such claim not
attributable to the City and not attributable to a third party.

B. This indemnity provision specifically includes all environmental damage that
may result from the Operator’s operations under this Contract and any penalties
or fines which may be assessed in connection therewith.

C. Notwithstanding any provision of this Contract, Operator shall not be liable
for, and shall not be liable to indemnify, defend or hold the City harmless
from, any condition at the Facilities, whether known or unknown, which was in
existence before July 1, 2004.

11. Insurance.

A. Operator shall procure and maintain at its sole expense, and shall keep in
full force and effect throughout the term of this Lease, the following policies
of insurance:

(1) Commercial General Liability Insurance, $5,000,000 combined single limit per
occurrence for bodily injury and property damage claims arising from all
operations related to this Contract. The general aggregate limit shall be
$5,000,000.

 

Page 5 of 9



--------------------------------------------------------------------------------

(2) Commercial Automobile Liability Insurance, $5,000,000 combined single limit
per accident for bodily injury and property damage.

(3) Worker’s Compensation and Employers Liability. Worker’s Compensation shall
be statutory as required by the State of Alaska. Employers Liability shall be
endorsed to the following minimum limits and contain USL&H coverage endorsement,
if applicable: (i) bodily injury by accident—$1,000,000 each accident; and
(ii) bodily injury by disease—$1,000,000 each employee, $1,000,000 policy limit.

B. Other Insurance Provisions. The policies are to contain, or be endorsed to
contain, the following provisions:

(1) Commercial General Liability and Automobile Liability

(i) City, its officers, officials, employees and volunteers are to be covered as
additional insureds. The coverage shall contain no special limitation on the
scope of protection afforded to City, its officers, officials, employees and
volunteers.

(ii) Operator’s insurance coverage shall be primary insurance as respects City,
its officers, officials, employees and volunteers. Any insurance or
self-insurance maintained by City, its officers, officials, employees and
volunteers shall be excess of Operator’s insurance and shall not contribute to
it.

(iii) Operator’s insurer shall agree to waive all rights of subrogation against
City, its officers, officials, employees and volunteers for losses arising from
work performed by Operator for City.

(2) Worker’s Compensation and Employer’s Liability. Operator’s insurer shall
agree to waive all rights of subrogation against City, its officers, officials,
employees and volunteers for losses arising from work performed by Operator for
City.

(3) All Insurance. Each insurance policy required by this Contract shall be
endorsed to state that coverage shall not be suspended, voided, canceled by
either party, reduced in coverage or in limits except after 30 days’ prior
written notice has been given by the Insurer to City by certified mail, return
receipt requested.

C. Acceptability of Insurers. Insurance is to be placed with insurers qualified
to do business in Alaska having a Best’s rating of no less than A-: VII.

D. Verification of Coverage. Operator shall furnish City with approved
certificates of insurance and with certified copies of all endorsements
effecting coverage required by this Section. The certificates and endorsements
for each insurance policy are to be signed by a person authorized by that
insurer to bind coverage on its behalf. The certificates are to be on forms
which meet industry standard. City reserves the right to require complete,
certified copies of all required insurance policies, at any time.

12. Damage to the Facilities. The Operator shall pay for all damage to
City-owned property caused by the Operator, its agents, employees, or invitees.
A person does not become an invitee of the Operator under this section solely
because of the person’s use of the Operator’s stevedoring or cargo terminal
services.

 

Page 6 of 9



--------------------------------------------------------------------------------

13. Default and Termination. The City may declare a default hereunder and
terminate this Contract, in addition to exercising any other available remedy,
upon the occurrence of any of the following:

A. The failure of the Operator to pay any sum of money due under this Contract
within ten (10) days after the due date.

B. The failure of the Operator to perform or observe any covenant or condition
of this Contract, other than a default in the payment of money described in
Paragraph 13(A), which is not cured within thirty (30) days after notice thereof
from the City to the Operator, unless the default is of a kind that may be
cured, but not within such thirty (30)-day period, in which case no default
shall be declared so long as the Operator shall commence the curing of the
default within such thirty (30) day period and thereafter shall diligently and
continuously prosecute the curing of same.

C. The commencement of a case under any chapter of the federal Bankruptcy Code
by or against the Operator, or the filing of a voluntary or involuntary petition
proposing the adjudication of the Operator as bankrupt or insolvent, or the
reorganization of the Operator, or an arrangement by the Operator with its
creditors, unless the petition is filed or case commenced by a party other than
the Operator and is withdrawn or dismissed within ninety (90) days after the
date of its filing.

D. The admission in writing by the Operator of its inability to pay its debts
when due; the appointment of a receiver or trustee for the business or property
of the Operator, unless such appointment shall be vacated within ten (10) days
after its entry; the Operator making an assignment for the benefit of creditors;
or the voluntary or involuntary dissolution of the Operator.

E. If the Operator is in default under either the Preferential Use Agreement or
the Warehouse Lease Agreement.

14. Inspection of Books. The City reserves the right at any reasonable time
after seven days written notice to Operator to inspect and make copies of the
books and records of the Operator related to operations conducted pursuant to
this Contract. The Operator agrees that cargo manifests shall not be released by
Operator to a third party except in accordance with the laws of the United
States.

15. Assignment. The parties stipulate and agree that the services rendered under
this Agreement are of such a nature that the rights and duties of the Operator
hereunder shall not be assignable without the prior written consent of the City,
which consent shall not be unreasonably withheld, except to an entity that is
owned solely by or that is an affiliate of the Operator, after thirty (30) days’
prior notice to the City. The Operator shall include in such notice a statement
of any legal requirement for confidentiality regarding the notice or the related
transaction, with which the City shall comply. Should the City consent to an
assignment the Operator shall nevertheless remain liable for the performance of
all of its obligations under this Agreement and the acceptance by the City
directly from an assignee of any payments or other performance due under this
Agreement shall not be construed as a waiver of the Operator’s continuing
liability. A change of control of the Operator other than from the parent entity
of the Operator to an affiliate shall constitute an assignment for purposes of
this provision. Notwithstanding the foregoing, no consent by the City shall be
required in connection with the merger pursuant to that certain Agreement and
Plan of Merger dated as of November 11, 2014 by and among Horizon Lines, Inc.,
Matson Navigation Company, Inc. and Hogan Acquisition Inc.

 

Page 7 of 9



--------------------------------------------------------------------------------

16. Compliance with Federal, State, and Local Laws. At all times during the term
of this Contract, the Operator shall conduct operations in accordance with all
applicable federal, state, and local laws and ordinances. Without limiting the
generality of the foregoing, the Operator shall obtain coverage under the
Multi-Sector General Permit for all industrial storm water discharges from the
Pier III Terminal.

17. Severability. If any part, term or provision of this Contract is declared
null or unenforceable by a court or other tribunal of competent jurisdiction,
the validity and enforceability of the rest of this Contract shall not be
affected.

18. Waivers. No waiver by the Operator or the City of any covenant or condition
of this Contract shall be construed as a waiver of any other covenant or
condition, nor shall the waiver of one breach be considered as a waiver of any
other breach.

19. Modifications and Notices.

A. No modification of this Agreement shall be effective unless agreed to by the
Operator and the City in writing. No modification of one provision of this
Agreement shall be considered a waiver, breach or cancellation of any other
provision.

B. All notices required to be given under this Agreement shall be in writing,
and shall be effective on the date of receipt and shall be mailed to the parties
at the following addresses:

 

Horizon Lines of Alaska, LLC

1717 Tidewater Road

Anchorage, Alaska 99501

Attn:                     

City Manager

City of Kodiak

710 Mill Bay Road

Kodiak, Alaska 99615

Any notice or document delivered by facsimile transmission to a facsimile
machine at which the recipient routinely receives such transmissions shall be
effective upon the date of receipt of the complete and fully legible document
(so long as the original is also mailed in accordance with this paragraph)
unless the transmission occurred outside of the usual business hours of the
recipient, in which event the document shall be deemed to have been received on
the next business day.

20. Alaska Law. The parties agree that this Contract was entered into in the
State of Alaska, that Alaska law will govern its interpretation and application,
and that venue of any suit or other action arising out of this Contract shall be
in Alaska.

21. Binding on Successors and Assigns. All provisions of this Contract shall
inure to the benefit of and be binding on the parties, their successors, and
permitted assigns.

22. Complete Agreement. This Contract, including Exhibit A, hereto, and the
Preferential Use Agreement and Warehouse Lease Agreement, both dated March 1,
2015, between the Operator and the City, constitute the final agreement between
the parties. They are the complete and exclusive expression of the parties’
agreement on the matters contained in this Contract. All prior and
contemporaneous oral and written negotiations and agreements between the parties
on the matters contained in this Contract are expressly merged into and
superseded by the aforementioned agreements.

 

Page 8 of 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, these parties have signed this Contract on the date or dates
indicated beneath the signature of their respective officers or agents.

 

City of Kodiak Horizon Lines of Alaska, LLC

/s/ Lon White                             2/28/15                     

/s/ Marion G. Davis                                          1/26/15

Lon White                                  Date

Acting City Manager

Marion G Davis                                                Date

President and Chief Executive Officer

ATTEST: ATTEST:

/s/ Debra L. Marlar                   2/28/15

/s/ Richard Kniaziowski                                 2/6/15

Debra L. Marlar                        Date

City Clerk

Richard Kniaziowski                                      Date

Terminal Manager

 

Page 9 of 9